DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-20 are pending.
	Claims 4 and 7-20 are withdrawn from consideration.
	Claims 1-3 are amended.
	Claims 1-3 and 5-6 are being examined as follow:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim limitation “laser light source” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “source" coupled with functional language “generating …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “laser light source" has been described in Page 5 line 1 as a “laser oscillator” that generates pulsed laser beams by a pulse oscillation operation (page 5, lines 5-6). It is known by definition that a laser oscillator would be essentially a combination of two basic components: an optical amplifier and an optical resonator where the optical resonator, comprising two opposing plane-parallel or curved mirrors at right angles to the axis of the active material, performs the function of a highly selective feedback element by coupling back in phase a portion of the signal emerging from the amplifying medium or the laser oscillator can be in the form of an electrode tube (e.g, per US20010028670) for employing a discharge to excite a laser gas and for generating a laser beam.
Claim limitation “laser light adjusting mechanism” in claims 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism" coupled with functional language “configured to adjust…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “laser light adjusting mechanism" has been described in Paragraph 0013 for elected species 1 as structural “partial reflection mirror” and alike.       

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as unpatentable over LI et al (US2014/0256161A1 previously cited).
	Regarding claim 1, LI (fig.2A) discloses a laser processing apparatus (refer to fig.2A) comprising: a laser light source (energy module 102, fig.2A) generating a laser beam (input pulse 224A, fig.2A) to irradiate a semiconductor film (refer as “semiconductor substrates” in the LI); and a laser light adjusting mechanism (refer to Paragraph 0037 about “ pulse timing” and splitter 212, fig.2A) configured to adjust a timing (refer to Paragraph 0037 of “pulse timing”) at which the semiconductor film (refer as “semiconductor substrates” in the LI) is irradiated with a next laser beam and intensity of the laser beam (refer as Paragraph 0037 about adjusting and control of pulse timing and power output to each laser); adjusting the laser beam based on monitoring desired result (diagnostic module 233, fig. 2A and refer Paragraph 0036 and 0037).

    PNG
    media_image1.png
    460
    767
    media_image1.png
    Greyscale

LI (fig.2A) does not discloses a film state measuring instrument configured to measure a state of the semiconductor film after the semiconductor film is irradiated with the laser beam; adjusting the laser beam according to the state of the semiconductor film measured by the film state measuring instrument.
Another embodiment, LI (fig.6) discloses a film state measuring instrument (imaging module 600, fig.6) configured to measure a state of the semiconductor film after the semiconductor film is irradiated with the laser beam (refer to Paragraph 0075 cited: “…The sampling optic 612 has a reflective surface 618 optically coupled to the substrate support and to the detecting module 616. Energy from the aperture member 116 enters the transmitting optic 602, passing through the first transmitting optic 610, the sampling optic 612, and the second transmitting optic 614 to illuminate a substrate disposed on the work surface 120 of the substrate support 110. Energy reflected from the substrate travels back through the second transmitting optic 614 and reflects from the reflective surface 620 of the sampling optic 612. The reflected energy is directed to the detecting optic 616....”).

    PNG
    media_image2.png
    475
    590
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI (fig.2A)’s “diagnostic module 233”  with LI (fig.6)’s “imaging module 600”, as LI already discloses that it is an alternative embodiment, in order to provide the capability to monitor the result on the semiconductor film directly, such that would provide a better control of irradiation on semiconductor film and reduce defect on the irradiation.

Regarding claim 2, the modification of LI (fig.2a and 6) discloses substantially all features set forth in claim 1, LI already discloses wherein the timing (refer to paragraph 0037 “pulse timing”) at which the semiconductor film (refer as “semiconductor substrates” in the LI) is irradiated with the laser beam (input pulse 224A, fig.2A) is set to the timing (refer to adjusting “pulse timing” in Paragraph 0037) when the film state measuring instrument (imaging module 600, fig.6) detects that a temperature (refer to paragraph 0075) of the semiconductor film (refer as “semiconductor substrates” in the LI).
LI does not disclose detects that a temperature of the semiconductor film has fallen to a temperature higher than or equal to 100 0C and a predetermined temperature lower than or equal to a melting point.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI’s apparatus with detects that a temperature of the semiconductor film has fallen to a temperature higher than or equal to 100 0C and a predetermined temperature lower than or equal to a melting point, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In order to adjust the condition required for desired result, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with LI’s teaching.

	Regarding claim 3, , the modification of LI (fig.2A and 6) discloses substantially all features set forth in claim 1, LI (fig. 2A) does not disclose wherein the film state measuring instrument is configured detect the state of the semiconductor film by measuring a reflectance, a transmittance, an emissivity, or a resistance value of the semiconductor film.
LI (fig. 6)  further discloses wherein the film state measuring instrument (imaging module 600, fig.6) is configured detect the state of the semiconductor film (refer as “semiconductor substrates” in the LI) by measuring a reflectance (refer to Paragraph 0075 cited: “…The sampling optic 612 has a reflective surface 618 optically coupled to the substrate support and to the detecting module 616. Energy from the aperture member 116 enters the transmitting optic 602, passing through the first transmitting optic 610, the sampling optic 612, and the second transmitting optic 614 to illuminate a substrate disposed on the work surface 120 of the substrate support 110. Energy reflected from the substrate travels back through the second transmitting optic 614 and reflects from the reflective surface 620 of the sampling optic 612. The reflected energy is directed to the detecting optic 616....”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI (fig.2A)’s “diagnostic module 233”  with LI (fig.6)’s “imaging module 600”, as LI already discloses that it is an alternative embodiment, in order to provide the capability to monitor the result on the semiconductor film directly, such that would provide a better control of irradiation on semiconductor film and reduce defect on the irradiation.

	Regarding claim 5, the modification of LI (fig. 2A and 6) discloses substantially all features set forth in claim 1, LI (fig. 2A)  further discloses wherein at least a part of the laser light adjusting mechanism (refer to Paragraph 0037 about “ pulse timing” and splitter 212, fig.2A) is a partial reflection mirror (refer to Paragraph 0036 cited: “…The splitter 212 may be a partial mirror …”) provided in an optical path (refer to fig.2A) from the laser light source (energy module 102, fig.2A) to the semiconductor film (refer as “semiconductor substrates” in the LI) that is configured to be able to change a transmittance (sampled pulse 232, fig.2A) of an incident (refer to combine pulse 228 hitting splitter 212, fig.2A) laser beam (input pulse 224A, fig.2A).

	Regarding claim 6, the modification of LI (fig. 2A and 6) discloses substantially all features set forth in claim 5, LI (fig.2A) further discloses an irradiation interval (refer to “pulse timing” in Paragraph 0037) from when a laser beam (input pulse 224A, fig.2A) is applied until when a next laser beam (refer as Paragraph 0037 about adjusting and control of pulse timing and power output to each laser) is applied is adjusted.
LI (fig. 2A and 6)  does not disclose wherein a plurality of the partial reflection mirrors are present, the optical path from the laser light source to the semiconductor film is divided into a plurality of optical paths by the plurality of the partial reflection mirrors, and by adjusting an optical length of the plurality of optical paths, an irradiation interval from when a laser beam is applied until when a next laser beam is applied is adjusted.
	However, another embodiment LI (fig. 3A) discloses wherein a plurality of the partial reflection mirrors (plurality of splitter 350 A-E, fig. 3A) are present, the optical path (path A-E, fig. 3A) from the laser light source (laser energy pulse, fig. 3A) to the semiconductor film (refer as “semiconductor substrates” in the LI) is divided into a plurality of optical paths (paths A-E, fig. 3A) by the plurality of the partial reflection mirrors (plurality of splitter 350 A-E, fig. 3A), and by adjusting an optical length of the plurality of optical paths (paths A-E, fig. 3A), an irradiation interval from when a laser beam is applied until when a next laser beam is applied is adjusted.

    PNG
    media_image3.png
    565
    459
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LI (fig. 2A)’s apparatus with a plurality of the partial reflection mirrors are present, the optical path from the laser light source to the semiconductor film is divided into a plurality of optical paths by the plurality of the partial reflection mirrors, and by adjusting an optical length of the plurality of optical paths, an irradiation interval from when a laser beam is applied until when a next laser beam is applied is adjusted, as  taught by LI (fig. 3A), in order to provide the ability to make temporal decorrelation of pulses (refer to Paragraph 0084 cited: “…The pulse shaping modules described in connection with FIGS. 3A, 3D, and 3G may be used for temporal decorrelation of pulses…”).

Response to Amendment
With respect to the Notification of 112f: the applicant’s amendment filed on July 6th 2022 that only overcame part of the Notification of 112f in the previous office action. However, “laser light source” and “laser light adjusting mechanism” as cited in claim 1 that still involved 112f. 
With respect to the Rejection 112b: the applicant’s amendment filed on July 6th 2022 that overcame the Rejection 112b in the previous office action.
With respect to the Rejection 112d: the applicant’s amendment filed on July 6th 2022 that overcame the Rejection 112d in the previous office action.

Response to Argument
Applicant's arguments filed July 6th 2022 have been fully considered:
The applicants argue: Regarding 112f argument “…In the instant case, prong (B) is not satisfied for the term "source", because it is not modified by the functional language "configured to irradiate". As such, the term "laser light source" does not invoke the 35 U.S.C. S 112(f) or pre-AIA  35 U.S.C. S 112, sixth paragraph…” in Remark Page 2. 
The examiner's response: applicant’s arguments above have been considered but found to be unpersuasive, because:
It is noted that “configured to” is not the only functional languages can satisfy prong (B), in this instant, the new functional language in the amended claim is “generating”. 
It is also expressed that 112(f) claim interpretation is invoked to assist examination because there is lack of or insufficient structure, material or acts for performing the claimed function. In this instant, there is insufficient structure in the claim for “laser light source” to perform the function of “generating”, the term “laser light source” may not be a structure itself and it can be involving or a process or method itself, such that 112(f) must be invoke for examination.

The applicants argue: Regarding 112f argument “…the term "instrument" is preceded by the modifier "film state measuring" …” in Remark Page 3. 
The examiner's response: applicant’s arguments above have been considered and found to be persuasive, therefore the 112(f) interpretation on “film state measuring instrument” is withdrawn.

The applicants argue: Regarding 112f argument  “…the term "mechanism" is preceded by the modifier "laser light adjusting" …” in Remark Page 3. 
The examiner's response: applicant’s arguments above have been considered but found to be unpersuasive, because:
It is noted that the “laser light  adjusting” is insufficient modifier, because the generic placeholder “mechanism” may not be a structure itself and it can be involving or a process or method itself, such that 112(f) must be invoke for examination.

The applicants argue: “…The Office asserts that Li discloses in Fig. 2A and paragraph [0037], a laser processing apparatus comprising a laser source 102, and a laser adjusting mechanism configured to adjust the timing at which the semiconductor film is irradiated with a next laser beam and configured to adjust the intensity of the laser beam. The Office further points to Li's diagnostic module 233 and asserts that Li also discloses in paragraphs [0036] and [0037] adjusting the laser beam based on monitoring a desired result. Although the Office acknowledges that Li fails to disclose a film state measuring instrument configured to measure a state of the semiconductor film after the semiconductor film is irradiated with the laser beam and fails to disclose adjusting the laser beam according to the state of the semiconductor film measured by the film state measuring instrument, the Office asserts that it would have been obvious to modify Li's diagnostic module 233 with the imaging module 600 shown in Fig. 6 because, according to the Office, the imaging module 600 of Li is an "alternative embodiment" to Fig. 2A, and so as to "provide the capability to monitor the result on the semiconductor film directly." 
Firstly, the imaging system 600 shown in Fig. 6 of Li is not an alternative embodiment to Fig. 2A. As clearly disclosed in paragraph [0027], Li's laser processing apparatus 100 illustrated in Fig. 1 includes an energy module 102, a pulse control module 104 that includes a pulse controller 105, a pulse shaping module 106, a homogenizer 108, an aperture member 116, an alignment module 118, and a controller 112. As clearly described in paragraph [0030], Fig. 2A is a plan view of an exemplary pulse controller 105. And as clearly described in paragraph [0074], Fig. 6 is a schematic view of an exemplary imaging system 118. …” in Remark Page 5-6. 
The examiner's response: applicant’s arguments above have been considered but found to be unpersuasive, because:
It is noted that Prior art of record LI clearly stated in the figure description of fig.6 as “…a schematic view of an imaging system according to another embodiment…”. Therefore, LI fig.6 is another embodiment.

The applicants argue: “…in Li, the laser pulses (102A, 102B) from the energy module 102 (i.e., laser light source) are combined in the pulse control module 104 to produce an output laser pulse 238 having a desired intensity, which laser beam 238 then enters the pulse shaping module 106 to produce a laser beam having a desired temporal profile (i.e., timing), followed by the homogenizer 108 that adjusts the spatial energy distribution, an aperture member 116 that removes residual edge-nonuniformity from the energy field, and an alignment module 118 that allows precision alignment of the laser energy field with the substrate. …in Li, the mechanism that adjusts the timing at which the substrate is irradiated with the laser beam is the pulse shaping module 106, and the mechanism that adjusts the intensity of the laser beam is the pulse control module 104. The diagnostic module 233 of Fig. 2A is part of the pulse control module 104. This diagnostic module 233 analyzes a sample pulse 232 in order to represent properties of the output pulse 238. In other words, the diagnostic module 233 determines whether the output laser beam 238 (which hasn't entered the pulse shaping module 106 yet) has the desired intensity. In case the laser beam 238 does not have the desired intensity, controller 112 is configured to adjust the intensity of laser beam 238 by adjusting the polarization angle of the light passing through polarizing filters 206A/B of the pulse control module 104 …” in Remark Page 8. 
The examiner's response: applicant’s arguments above have been considered but found to be unpersuasive, because:
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the rejected claim above only citing the limitation “…a laser light adjusting mechanism configured to adjust a timing at which the semiconductor film is irradiated with a next laser beam and intensity of the laser beam according to the state of the semiconductor film measured by the film state measuring instrument…”, there is no limitation related to “…adjusting the intensity…”. It merely citing “…next laser beam and intensity…”, therefore, only the relationship between “…adjusting…timing…” and “…the state of the semiconductor film measured…” is established. 
Furthermore, there is no other limitation to prevent the interpretation of the limitation “…a timing at which the semiconductor film is irradiated…” is the “…desired temporal profile …” which involve “…timing…,” cited by applicant in applicant’s argument.
Yet furthermore, The limitation “…next intensity…” is very board and there is no other limitation to clarify where is the “…intensity…” is located in the “…laser beam…”, not to mention the term “laser beam” first cited at the “laser light source” for generation, therefore, any monitoring/modifying of intensity from the “source” to the “workpiece” is read on such limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        October 12th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761